Citation Nr: 1402551	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.

3.  Entitlement to service connection for hepatitis C, to include as due to herbicide exposure.

4.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

5.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected ischemic heart disease.

6.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected ischemic heart disease.
REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  Service in the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has diabetes mellitus and hepatitis C as secondary to in-service herbicide exposure.  He further contends that his hepatitis C is related to receiving inoculations from shared needles during service.  He also contends that he has hypertension and peripheral vascular disease of the right and left lower extremities related to service or alternatively, secondary to his service-connected ischemic heart disease.  He further states that he has cirrhosis of the liver related to service or alternatively as secondary to his hepatitis C.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence of record documents current diagnoses of hypertension, cirrhosis of the liver, and hepatitis C.  

With regard to the Veteran's diabetes claim, the medical evidence is unclear as to whether the Veteran has a current disability of such.  In this regard, the medical evidence documents impaired glucose level but no specific diagnosis of diabetes mellitus.  See a VA treatment record dated September 2009.  Therefore, the Board finds that a VA examination is warranted in order to ascertain whether the Veteran evidences diabetes mellitus.  

The record is also unclear as to whether the Veteran has a current disability manifested by peripheral vascular disease of both the right and lower extremities.  Although a private treatment record dated April 2004 from T.M., M.D. notes an impression of claudication symptoms secondary to peripheral vascular disease and a VA treatment record dated August 2009 notes an impression of claudication of the right lower extremity, the medical evidence of record dated from December 2009, when the Veteran filed his service connection claims, is absent a current diagnosis of such.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  In this case, the record is unclear as to whether the Veteran has evidenced peripheral vascular disease of the right and left lower extremities during the pendency of the claims which dates to December 2009 when he filed his service connection claims.  As such, an examination is warranted in order to ascertain whether he suffers from peripheral vascular disease of the right and left lower extremities, and if so, whether these disabilities are related to his military service or his service-connected ischemic heart disease.    

With respect to in-service disease, the Board notes that the Veteran's service treatment records, to include his December 1971 separation examination, are negative for complaints of, treatment for, or findings of diabetes mellitus, hypertension, hepatitis C, cirrhosis of the liver, or peripheral vascular disease of the right or left lower extremities.  Indeed, the earliest document showing a history of symptoms related to any of these disabilities is dated April 2004, more than 30 years after the Veteran's discharge from active duty.      

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam from March to December 1971.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2013), certain diseases may be presumed to be related to exposure to herbicides; hepatitis C is not one of the listed diseases.  Therefore, hepatitis C may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no medical opinion of record addressing whether the Veteran's hepatitis C is related to his in-service herbicide exposure or otherwise related to his military service, to include receiving inoculations.  In light of the foregoing, a remand for such an opinion is required.  See McLendon, supra.  Additionally, the claim of entitlement to service connection for cirrhosis of the liver is inextricably intertwined with the claim of entitlement to service connection for hepatitis C.  In other words, development of the Veteran's claim for entitlement to service connection for hepatitis C may impact his claim for service connection for cirrhosis of the liver.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Finally, the Board notes that there is no medical opinion of record which addresses whether the Veteran's hypertension is related to his military service or service-connected ischemic heart disease.  In light of the foregoing, a remand for such an opinion is required.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, hypertension, hepatitis C, cirrhosis of the liver, and peripheral vascular disease of the right and left lower extremities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify whether the Veteran currently suffers from diabetes mellitus.  If it is not found that he suffers from diabetes mellitus, please address the September 2009 VA treatment record noting an impaired glucose level.  

b) Identify any current right and/or left lower extremity peripheral vascular disease.

c) If right and/or left lower extremity peripheral vascular disease is not identified, render an opinion as to when the right and/or left lower extremity peripheral vascular disease resolved, in particular if it resolved prior to December 2009 when the Veteran filed his claims for VA benefits.  Please discuss the private treatment record dated April 2004 from T.M., M.D. noting an impression of claudication symptoms secondary to peripheral vascular disease and the August 2009 VA treatment record noting claudication of the right lower extremity.      

d) If right and/or left lower extremity peripheral vascular disease is identified at any time during the course of the appeal period (from December 2009), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability or disabilities is/are related to the Veteran's period of military service.

e) If right and/or left lower extremity peripheral vascular disease is identified at any time during the course of the appeal period (from December 2009), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability or disabilities is/are either (1) caused or (2) aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected ischemic heart disease.  If the examiner finds that the peripheral vascular disease of either the right or left lower extremity is aggravated by the service-connected ischemic heart disease, then quantify the degree of aggravation, if possible.

f) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current hypertension is related to his period of military service.

g) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current hypertension is either (1) caused or (2) aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected ischemic heart disease.  If the examiner finds that the hypertension is aggravated by the service-connected ischemic heart disease, then quantify the degree of aggravation, if possible.

h) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current hepatitis C is related to his period of his military service, to include presumed herbicide exposure therein as well as receiving inoculations from shared needles.  

i) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current cirrhosis of the liver is related to his period of his military service.

j) If, and only if, it is determined that the Veteran's hepatitis C is related to his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current cirrhosis of the liver is either (1) caused or (2) aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his hepatitis C.  If the examiner finds that the cirrhosis of the liver is aggravated by the hepatitis C, then quantify the degree of aggravation, if possible. 

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



